EXHIBIT 10.3

December 14, 2006

Mr. W. Brian Olson

Mr. Joseph E. Katona III

Tecstar Automotive Group, Inc.

Tecstar Manufacturing Canada, Ltd.

Wheel to Wheel, LLC

1123 South Indiana Avenue

Goshen, Indiana 46528

 

RE: FINANCING ARRANGEMENTS AMONG COMERICA BANK (“BANK”), TECSTAR AUTOMOTIVE
GROUP, INC. (“AUTOMOTIVE”), TECSTAR MANUFACTURING CANADA, LTD. (“MANUFACTURING”)
AND WHEEL TO WHEEL, LLC, AS SUCCESSOR BY REASON OF MERGER TO WHEEL TO WHEEL,
INC. (“WHEEL TO WHEEL”, AND IDENTIFIED TOGETHER WITH AUTOMOTIVE AND
MANUFACTURING AS “BORROWERS”) AND THE FOLLOWING PARTIES WHICH ARE IDENTIFIED
COLLECTIVELY (TOGETHER WITH AUTOMOTIVE, MANUFACTURING AND WHEEL TO WHEEL) AS
“GUARANTORS”: (1) TECSTAR, L.P., (2) STARCRAFT AUTOMOTIVE GROUP, INC.,
(3) POWERTRAIN INTEGRATION, LLC, (4) CLASSIC DESIGN CONCEPTS, LLC, (5) TECSTAR
PARTNERS, LLC, (6) WHEEL TO WHEEL POWERTRAIN, LLC, (7) QUANTUM FUEL SYSTEMS
TECHNOLOGIES WORLDWIDE, INC., (8) REGENCY CONVERSIONS, LLC, (9) QUANTUM
PERFORMANCE, LLC, (10) UNIQUE PERFORMANCE CONCEPTS, LLC, (11) PERFORMANCE
CONCEPTS, LLC, (12) TROY TOOLING, LLC, (13) EMPIRE COACH ENTERPRISES, LLC,
(14) DOUGLASS C. GOAD, (15) JEFFREY BEITZEL, (16) DANIEL VANAUKEN AND
(17) RICHARD ANDERSON

Gentlemen:

Please refer to any and all documents, instruments and agreements executed in
connection with the financing arrangements from Bank to Borrowers and Guarantors
(collectively, the “Loan Documents”). All amounts due from Borrowers to Bank,
whether now or in the future, contingent, fixed, primary and/or secondary,
including, but not limited to, principal, interest, inside and outside counsel
fees, audit fees, costs, expenses and any and all other charges provided for in
the Loan Documents shall be known, in the aggregate, as the “Liabilities.” All
capitalized terms not defined in this letter agreement (“Agreement”) shall have
the meanings described in the Loan Documents.

The obligations of Automotive to Bank are guarantied by Manufacturing, Wheel to
Wheel and the Guarantors identified in numbers 1 through 13 above. The
obligations of Manufacturing to Bank are guarantied by Automotive, Wheel to
Wheel and the Guarantors identified in numbers 1



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 2

 

through 13 above. The obligations of Wheel to Wheel to Bank are guarantied by
Douglass C. Goad, Jeffrey Beitzel, Daniel VanAuken and Richard Anderson.

As of December 6, 2006 the Liabilities include, but are not limited to, the
following:

 

Loans (obligor,

note amount and date)

   Principal    Interest

Automotive Revolving Credit Loan

(Automotive; $25,000,000; 5/19/06)

   $ 21,404,957.14    $ 24,608.83

Manufacturing Revolving Credit Loan

(Manufacturing; $5,000,000; 5/19/06)

   US$ 2,275,000.00    US$ 2,873.96    Cdn$ 1,363,728.63    Cdn$ 1,513.18

Mortgage Loan

(Wheel to Wheel; $1,635,000; 9/7/01)

   $ 1,114,224.81    $ 1,532.06

The amounts referenced above are exclusive of interest accruing after
December 6, 2006 and costs and expenses (including, but not limited to, inside
and outside counsel fees).

Automotive has violated (a) the Tangible Effective Net Worth covenant set forth
in section 7.10 of the May 19, 2006 Second Amended and Restated Credit Agreement
between Automotive and Bank (as amended, the “Automotive Credit Agreement”) for
the quarters ending July 31, 2006 and October 31, 2006, (b) the limitation on
capital expenditures covenant set forth in section 8.7 of the Automotive Credit
Agreement, (c) the obligation set forth in section 7.13 of the Automotive Credit
Agreement to cause the aggregate amount of the Advances under the Automotive
Credit Agreement and the credit extensions under the Manufacturing Loan
Agreement (as defined below) to be less than $15,000,000 for at least 5
consecutive Business Days during each month; and (d) section 8.8 of the
Automotive Credit Agreement by lending $95,000 to Spectorworks (collectively,
the “Covenant Violations”). The Covenant Violations constitute Events of Default
under the Automotive Credit Agreement and are also Events of Default under the
May 19, 2006 Amended and Restated Loan Agreement between Manufacturing and Bank
(the “Manufacturing Loan Agreement”). The Wheel to Wheel Mortgage Loan matured
on December 1, 2006 and remains unpaid.



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 3

 

Subject to timely, written acceptance by Borrowers and Guarantors of the
following conditions, Bank is willing to forbear until March 15, 2007, subject
to earlier termination as provided below, from making demand and from further
action to collect the Liabilities:

 

1. Borrowers and Guarantors acknowledge the Liabilities as set out in the Loan
Documents, the amount of the Liabilities as stated above and the existence of
the default. Borrowers and Guarantors acknowledge and agree that as a result of
the default, Bank has the right to demand repayment of the Liabilities. Wheel to
Wheel, LLC acknowledges that it is the successor by merger to Wheel to Wheel,
Inc. and is obligated on the Wheel to Wheel Mortgage Loan as set forth above.
Guarantors reaffirm their respective guaranties.

 

2. Future administration of the Liabilities and the financing arrangements among
Bank, Borrowers and Guarantors shall continue to be governed by the covenants,
terms and conditions of the Loan Documents, which are ratified and confirmed and
incorporated by this reference, except to the extent that the Loan Documents
have been superseded, amended, modified or supplemented by this Agreement or are
inconsistent with this Agreement, then this Agreement shall govern.

 

3. Except as otherwise provided in this Agreement, Borrowers and Guarantors
acknowledge Bank is under no obligation to advance funds or extend credit to
Borrowers under the Loan Documents, or otherwise.

 

4. 100% of Automotive’s cash inflows will be applied to the Automotive Revolving
Credit Loan. Subject to maintaining an advisory “Borrowing Base” (defined below)
equal to or greater than the balance owing on the Automotive Revolving Credit
Loan (including Letter of Credit Obligations), and provided there are no
defaults under the terms of this Agreement, and no further defaults under the
Loan Documents, Bank agrees that it will continue to advance to Automotive under
the Automotive Revolving Credit Loan, in accordance with the Loan Documents,
through March 15, 2007. Effective immediately, the maximum amount available
under the Automotive Revolving Credit Loan plus the Letter of Credit Obligations
(collectively, the “Credit Extensions”) is $25,000,000 (the “Revolving Credit
Aggregate Commitment”). The sum of the Credit Extensions plus the amount
outstanding under the Manufacturing Revolving Credit Loan (including L/C
Obligations) shall not exceed the Revolving Credit Aggregate Commitment. The
Borrowing Base is set forth in the Automotive Credit Agreement, except that,
effective immediately, Accounts owing to Empire Coach Enterprises, LLC shall no
longer be included as Eligible Accounts in the Borrowing Base. In the event the
sum of the balance on the Automotive Revolving Credit Loan (including Letter of
Credit Obligations) plus the amount outstanding on the Manufacturing Revolving
Credit Loan (including L/C Obligations) exceeds the Borrowing Base or the
Revolving Credit Aggregate Commitment at any time, no advances will be allowed
and Automotive and/or Manufacturing shall immediately pay to Bank the amount of
such overage. Each borrowing request or Accounts Receivable collection must be
accompanied by an accounts receivable report and any other supporting
documentation as may be requested by Bank, all in form satisfactory to Bank,
with a minimum of one report per week.



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 4

 

5. Automotive acknowledges and agrees it shall hold in express trust for Bank
and immediately surrender in the form received all of its cash inflows to Bank
by depositing such inflows into account #1851381887 maintained at Bank, which
funds will then be transferred to a cash collateral account to be established by
Bank and then applied to the Automotive Revolving Credit Loan. Effective
immediately, Automotive’s account #1851522340 shall be closed and Automotive
shall establish a new dda/checking account with Bank (the “New Operating
Account”). All advances under the Automotive Revolving Credit Loan shall be made
into the New Operating Account.

 

6. Wheel to Wheel acknowledges and agrees it shall hold in express trust for
Bank and immediately surrender in the form received all of its cash inflows to
Bank by depositing such inflows into account #1850719111 maintained at Bank,
which funds will then be transferred to a cash collateral account to be
established by Bank and then applied to the Automotive Revolving Credit Loan.

 

7. Manufacturing and the Guarantors (other than the individual Guarantors) agree
that at any time in Bank’s sole discretion, they may be placed on a Remittance
Basis by Bank, and if Bank does so elect, then they shall cooperate with Bank in
such regard.

 

8. 100% of Manufacturing’s cash inflows will be applied to the Manufacturing
Revolving Credit Loan. Provided there are no defaults under the terms of this
Agreement, and no further defaults under the Loan Documents, Bank agrees that it
will continue to advance to Manufacturing under the Manufacturing Revolving
Credit Loan, in accordance with the Loan Documents, through March 15, 2007. The
maximum amount available under the Manufacturing Revolving Credit Loan
(including L/C Obligations) is $5,000,000. In the event the sum of the balance
on the Automotive Revolving Credit Loan (including Letter of Credit Obligations)
plus the amount outstanding on the Manufacturing Revolving Credit Loan
(including L/C Obligations) exceeds the Borrowing Base or the Revolving Credit
Aggregate Commitment at any time, no advances will be allowed and Automotive
and/or Manufacturing shall immediately pay to Bank the amount of such overage.
Each borrowing request or Accounts Receivable collection must be accompanied by
an accounts receivable report and any other supporting documentation as may be
requested by Bank, all in form satisfactory to Bank, with a minimum of one
report per week.

 

9. By December 31, 2006, Manufacturing shall establish a cash collateral account
with Bank and thereafter it shall hold in express trust for Bank and immediately
surrender in the form received all of its cash inflows to Bank by depositing
such inflows into the cash collateral account.



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 5

 

10. Borrowers shall continue to make the regularly scheduled monthly principal
and interest payments on each of the loans. In addition, by no later than
December 15, 2006, Quantum Fuel Systems Technologies Worldwide, Inc. shall
liquidate the securities in the securities accounts at Munder and at Smith
Barney and shall pay to Bank by wire transfer $15,000,000 from the liquidation
proceeds to be applied to the Automotive Revolving Credit Loan. Simultaneously
with the payment of the $15,000,000, the Revolving Credit Aggregate Commitment
shall be reduced to $10,000,000. Upon receipt by Bank of the $15,000,000 and an
updated Borrowing Base Certificate showing that Borrowers are within formula
based upon Eligible Accounts, (a) Bank will release its security interest in the
Munder and Smith Barney securities accounts and (b) the portion of the Borrowing
Base that is comprised of “the lesser of (A) one hundred percent (100%) of the
Loan Value of Eligible Securities Collateral and (B) Fifteen Million Dollars
($15,000,000)” shall be eliminated from the Borrowing Base.

 

11. Concurrently with execution of this Agreement, Automotive shall execute a
guaranty in favor of Bank of the obligations owed by Wheel to Wheel in the form
attached.

 

12. Interest on the Automotive Revolving Credit Loan shall accrue at Bank’s
“Prime Rate” (as defined in the Loan Documents) plus one-half of one percent
(0.5%). No further advances on the Automotive Revolving Credit Loan at the
Eurocurrency-based Rate shall be permitted. Interest on the Manufacturing
Revolving Credit Loan shall accrue at (a) Bank’s “Prime Rate” (as defined in the
Loan Documents) plus one percent (1%) with respect to advances in U.S. Dollars,
and (b) Bank’s “Canadian Prime Rate” (as defined in the Loan Documents) plus two
and one-quarter percent (2.25%) with respect to advances in Canadian Dollars. No
further advances in Canadian Dollars shall be permitted on the Manufacturing
Revolving Credit Loan. Interest on the Wheel to Wheel Mortgage Loan shall accrue
at Bank’s “Prime Rate” (as defined in the Loan Documents) plus two and
one-quarter percent (2.25%). Upon the occurrence of a default under the terms of
this Agreement or any further defaults under the Loan Documents, then the
Liabilities shall accrue interest at the rate otherwise provided in this
paragraph plus three percent (3%).

 

13. Until March 15, 2007 only, Bank waives any Event of Default under the
Automotive Credit Agreement or the Manufacturing Loan Agreement that result from
(a) the Covenant Violations, or (b) a violation of the Tangible Effective Net
Worth Covenant set forth in section 7.10 of the Automotive Credit Agreement for
the quarter ending January 31, 2007.

 

14. By no later than January 10, 2007, Borrowers shall engage a consultant
acceptable to Bank to assist them in seeking an alternative source of financing.
Bank agrees that Imperial Capital is acceptable to serve as such consultant.



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 6

 

15. Concurrently with execution of this Agreement, Automotive shall pay to Bank
a fee of $37,500. The fee is fully earned upon receipt. The fee is in
consideration of Bank’s costs in negotiating and structuring this Agreement (and
not as consideration for any specific period of forbearance). Bank may charge
Automotive’s operating account for such fee.

 

16. By no later than December 21, 2006, Automotive and Manufacturing shall
provide to Bank updated projections through April 30, 2007 in form satisfactory
to Bank.

 

17. Borrowers and Guarantors acknowledge and agree the Loan Documents presently
provide for and they shall reimburse Bank for any and all costs and expenses of
Bank, including, but not limited to, all inside and outside counsel fees of Bank
whether in relation to drafting, negotiating or enforcement or defense of the
Loan Documents or this Agreement, including any preference or disgorgement
actions as defined in this Agreement and all of Bank’s audit fees, incurred by
Bank in connection with the Liabilities, Bank’s administration of the
Liabilities and/or any efforts of Bank to collect or satisfy all or any part of
the Liabilities. Borrowers and Guarantors shall immediately reimburse Bank for
all of Bank’s costs and expenses upon demand. Concurrently with execution of
this Agreement, Borrowers shall reimburse Bank for its currently outstanding
attorneys’ fees in the amount of $8,500. Bank may charge Automotive’s account
for such fees.

 

18. Loan payments, interest on the Liabilities, loan administration expenses,
including, but not limited to, all inside and outside counsel fees of Bank and
Bank’s audit fees, may be charged directly to any of Borrowers’ accounts
maintained with Bank.

 

19. Borrowers will maintain all commercial accounts with Bank.

 

20. In addition to all reporting currently required by the Loan Documents,
Borrowers shall provide Bank any other reporting reasonably requested by Bank.

 

21. Borrowers and Guarantors acknowledge and agree the Loan Documents presently
provide and they shall permit Bank to conduct such fair market value appraisals,
inspections, surveys and/or testing, whether for environmental contamination or
otherwise, that Bank deems necessary, on any and all real and personal property
upon which Bank may possess a mortgage or security interest securing the
Liabilities, and the cost of such appraisals, inspections, surveys and testing
are part of the costs and expenses for which the Borrowers and Guarantors must
reimburse Bank.

 

22.

Notwithstanding anything to the contrary herein, Bank reserves the right, in its
sole discretion, to determine the application of the proceeds of all unusual or
extraordinary items (including, by way of example, tax refunds, insurance
proceeds, or sale proceeds,



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 7

 

 

other than collection of accounts for inventory or services sold in the ordinary
course of business) to the various obligations of Borrowers to Bank.

 

23. To the extent any payment received by Bank is deemed a preference,
fraudulent transfer or otherwise by a court of competent jurisdiction which
requires the Bank to disgorge such payment then, such payment will be deemed to
have never occurred and the Liabilities will be adjusted accordingly.

 

24. Borrowers and Guarantors agree to execute any and all additional or
supplemental documentation, and provide such further assistance and assurances
as Bank may reasonably require, in Bank’s sole and absolute discretion, to give
full effect of the terms, conditions and intentions of this Agreement.

 

25. This Agreement shall be governed and controlled in all respects by the laws
of the State of Michigan, without reference to its conflict of law provisions,
including interpretation, enforceability, validity and construction.

 

26. Bank expressly reserves the right to exercise any or all rights and remedies
provided under the Loan Documents and applicable law except as modified herein.
Bank’s failure to exercise immediately such rights and remedies shall not be
construed as a waiver or modification of those rights or an offer of
forbearance.

 

27. This Agreement will inure to the benefit of Bank and all its past, present
and future parents, subsidiaries, affiliates, predecessors and successor
corporations and all of their subsidiaries and affiliates.

 

28. Bank anticipates that discussions addressing the Liabilities may take place
in the future. During the course of such discussions, Bank, Borrowers and
Guarantors may touch upon and possibly reach a preliminary understanding on one
or more issues prior to concluding negotiations. Notwithstanding this fact and
absent an express written waiver by Bank, Bank will not be bound by an agreement
on any individual issues unless and until an agreement is reached on all issues
and such agreement is reduced to writing and signed by Borrowers and Guarantors
and Bank.

 

29. As of the date of this Agreement, there are no other offers outstanding from
Bank to Borrowers and Guarantors. Any prior offer by Bank, whether oral or
written is hereby rescinded in full. There are no oral agreements between Bank
and Borrowers and Guarantors; any agreements concerning the Liabilities are
expressed only in the existing Loan Documents. The duties and obligations of
Borrowers and Guarantors and Bank shall be only as set forth in the Loan
Documents and this Agreement, when executed by all parties.



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 8

 

30. Borrowers and Guarantors acknowledge that they have reviewed (or have had
the opportunity to review) this Agreement with counsel of their choice and have
executed this Agreement of their own free will and accord and without duress or
coercion of any kind by Bank or any other person or entity.

 

31. BORROWERS, GUARANTORS AND BANK ACKNOWLEDGE AND AGREE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT, THE LOAN DOCUMENTS OR
THE LIABILITIES.

 

32. DEFAULTS HAVE OCCURRED UNDER THE LOAN DOCUMENTS. BORROWERS AND GUARANTORS,
TO THE FULLEST EXTENT ALLOWED UNDER APPLICABLE LAW, WAIVE ALL NOTICES THAT BANK
MIGHT BE REQUIRED TO GIVE BUT FOR THIS WAIVER, INCLUDING ANY NOTICES OTHERWISE
REQUIRED UNDER SECTION 6 OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS ENACTED
IN THE STATE OF MICHIGAN OR THE RELEVANT STATE CONCERNING THE APPLICABLE
COLLATERAL (AND UNDER ANY SIMILAR RIGHTS TO NOTICE GRANTED IN ANY ENACTMENT OF
REVISED ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE). FURTHERMORE, BORROWERS AND
GUARANTORS WAIVE (A) THE RIGHT TO NOTIFICATION OF DISPOSITION OF THE COLLATERAL
UNDER § 9-611 OF THE UNIFORM COMMERCIAL CODE, (B) THE RIGHT TO REQUIRE
DISPOSITION OF THE COLLATERAL UNDER § 9-620(E) OF THE UNIFORM COMMERCIAL CODE,
AND (C) ALL RIGHTS TO REDEEM ANY OF THE COLLATERAL UNDER § 9-623 OF THE UNIFORM
COMMERCIAL CODE.

 

33.

BORROWERS AND GUARANTORS, IN EVERY CAPACITY, INCLUDING, BUT NOT LIMITED TO, AS
SHAREHOLDERS, PARTNERS, OFFICERS, DIRECTORS, INVESTORS AND/OR CREDITORS OF
BORROWER AND/OR GUARANTOR, OR ANY ONE OR MORE OF THEM, HEREBY WAIVE, DISCHARGE
AND FOREVER RELEASE BANK, BANK’S EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
STOCKHOLDERS, AFFILIATES AND SUCCESSORS AND ASSIGNS, FROM AND OF ANY AND ALL
CLAIMS, CAUSES OF ACTION, DEFENSES, COUNTERCLAIMS OR OFFSETS AND/OR ALLEGATIONS
BORROWERS AND/OR GUARANTORS MAY HAVE OR MAY



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 9

 

 

HAVE MADE OR WHICH ARE BASED ON FACTS OR CIRCUMSTANCES ARISING AT ANY TIME UP
THROUGH AND INCLUDING THE DATE OF THIS AGREEMENT, WHETHER KNOWN OR UNKNOWN,
AGAINST ANY OR ALL OF BANK, BANK’S EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
STOCKHOLDERS, AFFILIATES AND SUCCESSORS AND ASSIGNS.

 

34. This Agreement may be executed in counterparts and delivered by facsimile
and the counterparts and/or facsimiles, when properly executed and delivered by
the signing deadline, will constitute a fully executed complete agreement.

 

35. The parties acknowledge that Empire Coach Enterprises, LLC (“Empire”) is
currently the subject of an involuntary bankruptcy petition and is therefore not
a signatory to this Agreement. In addition, Borrowers have advised Bank that
Daniel VanAuken is no longer employed by Borrowers and accordingly that
Borrowers will not obtain Mr. VanAuken’s signature on this Agreement. Bank does
not agree to forbear with respect to Empire. Borrowers and the other Guarantors
who are signatories to this Agreement agree that they remain bound by the terms
of the Loan Documents and this Agreement regardless of whether Mr. VanAuken or
Empire execute this Agreement. Notwithstanding the foregoing, Bank agrees that
in the event that Bank makes demand on Empire for payment of the Liabilities and
Empire is unable to pay, it shall not constitute cause to terminate early Bank’s
forbearance against the other Borrowers and Guarantors.

 

36. Borrowers and Guarantors (other than Empire and Daniel VanAuken) shall
properly execute this Agreement and hand deliver same to the undersigned by no
later than 12:00 p.m. Eastern time on December 15, 2006.

Bank reserves the right to terminate its forbearance prior to March 15, 2007, in
the event of any new defaults under the Loan Documents or defaults under this
Agreement.

 

Very truly yours, /s/ Kevin B. Costello

Kevin B. Costello

Vice President

Special Assets Group

P.O. Box 75000

Detroit, Michigan 48275-3205

(313) 222-4408

fax: (313) 222-1244



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 10

 

ACKNOWLEDGED AND AGREED:

 

Tecstar Automotive Group, Inc.

    By:   /s/ Joseph E. Katona III     Date:   December 15, 2006   Joseph E.
Katona III       Its:   CFO/Treasurer       Tecstar Manufacturing Canada, Ltd.  
  By:   /s/ Jeffrey P. Beitzel     Date:   December 15, 2006   Jeffrey P.
Beitzel       Its:   President      

Wheel to Wheel, LLC, as successor by reason of

merger to Wheel to Wheel, Inc.

    By:   /s/ Richard C. Anderson     Date:   December 15, 2006   Richard C.
Anderson       Its:   President       Tecstar, L.P.     By:   /s/ Joseph E.
Katona III     Date:   December 15, 2006   Joseph E. Katona III       Its:  
CFO/Treasurer       Starcraft Automotive Group, Inc.     By:   /s/ Joseph E.
Katona III     Date:   December 15, 2006   Joseph E. Katona III       Its:  
CFO/Secretary      



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 11

 

Powertrain Integration, LLC     By:   /s/ Joseph E. Katona III     Date:  
December 15, 2006   Joseph E. Katona III       Its:   CFO/Treasurer      
Classic Design Concepts, LLC     By:   /s/ Joseph E. Katona III     Date:  
December 15, 2006 Its:   CFO/Treasurer       Tecstar Partners, LLC     By:   /s/
Joseph E. Katona III     Date:   December 15, 2006   Joseph E. Katona III      
Its:   CFO/Treasurer       Wheel to Wheel Powertrain, LLC     By:   /s/ Richard
C. Anderson     Date:   December 15, 2006   Richard C. Anderson       Its:  
President      



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 12

 

Quantum Fuel Systems Technologies Worldwide, Inc.     By:   /s/ Kenneth R.
Lombardo     Date:   December 15, 2006   Kenneth R. Lombardo       Its:   Vice
President and Secretary       Regency Conversions, LLC       By:   /s/ Kenneth
R. Lombardo     Date:   December 15, 2006 Its:   Vice President and Secretary  
    Quantum Performance, LLC       By:   /s/ Kenneth R. Lombardo     Date:  
December 15, 2006   Kenneth R. Lombardo       Its:   Secretary       Unique
Performance Concepts, LLC       By:   /s/ Joseph E. Katona III     Date:  
December 15, 2006   Joseph E. Katona III       Its:   CFO/Treasurer      
Performance Concepts, LLC       By:   /s/ Douglass C. Goad     Date:  
December 15, 2006   Douglass C. Goad       Its:   President      



--------------------------------------------------------------------------------

Mr. W. Brian Olson

Mr. Joseph E. Katona III

December 14, 2006

Page 13

 

Troy Tooling, LLC     By:   /s/ Kenneth R. Lombardo     Date:   December 15,
2006   Kenneth R. Lombardo       Its:   Secretary         /s/ Jeffrey P. Beitzel
    Date:   December 15, 2006   Jeffrey Beitzel         /s/ Douglass C. Goad    
Date:   December 15, 2006   Douglass C. Goad         /s/ Richard Anderson    
Date:   December 15, 2006   Richard Anderson      